DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    60
    434
    media_image1.png
    Greyscale

Information Disclosure Statement
The information disclosure statements submitted on 07/28/2021 and 09/07/2022 have been considered by the examiner.
Claim Status
Claims 116-140 are being examined on the merits in this office action.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 116-138, and 140 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11090358 B2 (hereinafter ”the ‘358 patent”).
The priority date relied upon is January 14th 2016.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 116, ‘358 patent teaches the peptide-active agent complexes comprising peptides of SEQ ID NOS: 109 and 325 (See Table 1 on col. 35 and 45) which comprises 100% of the instant SEQ ID NO: 396. The patent teaches that the active agent may be a peptide , an oligo-peptide , a polypeptide, an anti - inflammatory agent, an immune modulator , a protease inhibitor , a tyrosine kinase inhibitor (col. 4, line 17-36). The Examiner notes that the instant dasatinib is an example of a tyrosine kinase inhibitor
Regarding claims 117 and 118, ‘358 teaches peptide comprises: (a) 4 or more cysteine residues; or (b) a plurality of disulfide bridges formed between cysteine residues (claim 2).
Regarding claim 119, ‘358 teaches that the active agent may comprise drugs such as adalimumab (col. 63, line 23-26) which is a known IL-1 receptor antagonist. One of ordinary skill in the art would be motivated to use similar IL-1 receptor antagonist.
Regarding claim 120, ‘358 teaches that 6 or more basic residues (col. 3, line 13-14).
Regarding claim 121, ‘358 teaches the peptide-active agent complexes comprising peptides of SEQ ID NOS: 109 and 325 (See Table 1 on col. 35 and 45) which comprises 100% of the instant SEQ ID NO: 396.
Regarding claim 122, ‘358 teaches that 1 , 2 , 3 , 4 , 5 , 6 , 7 , 8 , 9 , or 10 active agents are linked to the knotted peptide (col. 3, line 62-63).
Regarding claim 123, ‘358 teaches that the active agent is fused with the peptide at an N - terminus or a C - terminus of the peptide (col. 3line 56-58).
Regarding claim 124, ‘358 teaches that the peptide is linked to the active agent at an N - terminus , at the epsilon amine of an internal lysine residue , at the carboxylic acid of an aspartic acid or glutamic acid residue , or a C - terminus of the knotted peptide by a linker (col. 3, line 65-67; col.4, line 1-2).
Regarding claim 125, ‘358 teaches that the peptide further comprises a non - natural amino acid , wherein the non–natural amino acid is an insertion , appendage , or substitution for another amino acid . In still further aspects , the knotted peptide is linked to the active agent at the non - natural amino acid by a linker (col. 4, line 59-64).
Regarding claims 126-128, and 130, ‘358 teaches that the peptide is linked to the active agent at the non-natural amino acid by a linker and that the linker comprises an amide bond, an ester bond, a carbamate bond, a carbonate bond, a hydrazone bond, an oxime bond, a disulfide bond, a thioester bond, or a carbon-nitrogen bond and that in further aspects, the cleavable linker comprises a cleavage site for matrix metalloproteinases, thrombin, cathepsins, or beta-glucuronidase and that in other aspects, the linker is a hydrolytically labile linker (col. 4, line 6-16).
Regarding claim 129, ‘358 teaches that‘358 teaches that the peptide is linked to the active agent by a linker and that the cleavable linker comprises a cleavage site for matrix metalloproteinases, thrombin, cathepsins, or beta-glucuronidase linker (col. 4, line 6-16).
Regarding claim 131, ‘358 teaches pharmaceutical compositions comprising the peptide active agent conjugate (abstract; col. 5, line 14-16).
Regarding claim 132, ‘358 teaches the peptide-active agent complexes comprising peptides of SEQ ID NOS: 109 and 325 (See Table 1 on col. 35 and 45) which comprises 100% of the instant SEQ ID NO: 396. The patent teaches that the active agent may be a peptide , an oligo-peptide , a polypeptide, an anti - inflammatory agent, an immune modulator , a protease inhibitor , a tyrosine kinase inhibitor (col. 4, line 17-36). The Examiner notes that the instant dasatinib is an example of a tyrosine kinase inhibitor. ‘358 further teaches methods of imaging an organ or body region of a subject, the method comprising: administering to the subject composition comprising the conjugate (col.5, line 59-65) and that the active agent is a fluorophore that can be used for imaging (col. 24, line 7-9).
Regarding claim 133, ‘358 teaches that the detectable agent comprises: a fluorophore, a metal, a metal chelate, an X-ray contrast agent, a PET agent, a radioisotope, a photosensitizer, a radiosensitizer, a radionuclide chelator, or any combination thereof (claim 25).
Regarding claim 134, ‘358 teaches that the method further comprises detecting a cancer or diseased region, tissue, structure or cell (col. 5, line 65-67).
Regarding claim 135, ‘358 teaches that the method further comprises performing surgery and that the surgery comprises removing the cancer or the diseased region, tissue, structure or cell of the subject (col. 6, line 1-7).
Regarding claim 136, ‘358 teaches the peptide-active agent complexes comprising peptides of SEQ ID NOS: 109 and 325 (See Table 1 on col. 35 and 45) which comprises 100% of the instant SEQ ID NO: 396. The patent teaches that the active agent may be a peptide , an oligo-peptide , a polypeptide, an anti - inflammatory agent, an immune modulator , a protease inhibitor , a tyrosine kinase inhibitor (col. 4, line 17-36). The Examiner notes that the instant dasatinib is an example of a tyrosine kinase inhibitor. ‘358 further teaches methods for cartilage therapy or to treat cartilage disorders (col. 23, line 62-67; col. 24, line 1-15).
Regarding claim 137 and 138, ‘358 teaches disorders such as Psoriatic Arthritis (PsA), Osteoarthritis, Gout, Rheumatoid Arthritis (col. 5, line 37-53). ‘358 further teaches methods for cartilage therapy or to treat cartilage disorders (col. 23, line 62-67; col. 24, line 1-15).
Regarding claim 140, ‘358 teaches that the composition is administered intravenously, subcutaneously, intramuscularly, by inhalation, dermally, intra-articular injection, orally, intrathecally, transdermally, intranasally, via a peritoneal route (col. 5, line 31-35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 116-140 are rejected under 35 U.S.C. 103 as being unpatentable over by US 11090358 B2 (hereinafter ”the ‘358 patent”) in view of WO 2017/100700 A2 (hereinafter ”the ‘700 publication”).
The priority date relied upon for US 11090358 B2 is January 14th 2016.
The priority date relied upon for WO 2017/100700 A2 is December 11th 2015.

‘358 patent teaches the peptide-active agent complexes comprising peptides of SEQ ID NOS: 109 and 325 (See Table 1 on col. 35 and 45) which comprises 100% of the instant SEQ ID NO: 396. The patent teaches that the active agent may be a peptide , an oligo-peptide , a polypeptide, an anti - inflammatory agent, an immune modulator , a protease inhibitor , a tyrosine kinase inhibitor (col. 4, line 17-36). The Examiner notes that the instant dasatinib is an example of a tyrosine kinase inhibitor. ‘358 teaches that peptides that home to, migrate to, accumulate in, bind to, are retained by, or are directed to, and/or bind in cartilage following administration in a subject and that they used to deliver an active agent to a region, tissue, structure, or cell thereof (col. 1, line 45-59).
‘358 does not explicitly disclose that the peptide homes in the kidney as recited in claim 139.
‘700 teaches knotted peptide, wherein upon administration to a subject the knotted peptide distributes, homes, targets, migrates to, accumulates in, binds to, is retained by, or is directed to renal tissue of the subject (claim 1) and that the peptide accumulates in the kidney [0038] and that peptide comprises the amino acid sequence of SEQ ID NO: 115 (CLAIM 6-8) which is 100% identical to the instant SEQ ID NO: 396. ‘700 teaches that the peptide may be conjugated to an active agent and that the active agent is an antibody, antibody fragment, or single chain Fv, a protease inhibitor, an amino sugar, a chemotherapeutic, a cytotoxic chemical, a toxin, a tyrosine kinase inhibitor, an anti- infective agent, an antibiotic, an anti-viral agent, an anti-fungal agent, an aminoglycoside, a nonsteroidal anti- inflammatory drug (NSAID), a statin (abstract, claim 62, [0028]). ‘700 teaches that the peptide homes, targets, is directed to, accumulates in, migrates to, is retained by, or binds to renal tissue of the subject [0021] and may induce protective preconditioning or acquired cytoresistance (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘358 and ‘700 and further use the peptide in treating kidney conditions because ‘700 teaches that the peptide successfully homes renal tissue of the subject (claim 1) and that the peptide accumulates in the kidney [0038]. One of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of ‘358 and ‘700 and conjugate the peptide to active agents as taught by ‘358 and ‘700 and use it to treat kidney conditions as taught by 700 because ‘700 teaches that the peptide has been successful in treating kidney conditions such as acute kidney injury, acute and rapidly progressive glomerulonephritis, acute presentations of nephrotic syndrome, acute pyelonephritis, acute renal failure, idiopathic chronic glomerulonephritis, secondary chronic glomerulonephritis, chronic heart failure, chronic interstitial nephritis, chronic kidney disease (CKD) [0051].
Regarding claim 119, ‘358 teaches that the active agent may comprise drugs such as adalimumab (col. 63, line 23-26) which is a known IL-1 receptor antagonist. One of ordinary skill in the art would be motivated to use similar IL-1 receptor antagonist.
Regarding claim 130, ‘700 teaches that the peptide is linked to the active agent using a stable linker [0162].
Regarding claim 138 and 139, ‘700 teaches that the peptide distributes, homes, targets, migrates to, accumulates in, binds to, is retained by, or is directed to renal tissue of the subject (claim 1) and that the peptide accumulates in the kidney [0038] and that peptide homes in the proximal tubules [0088, 0238, 0272].

Conclusion
Claims 116-140 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615